—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered August 8, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the court erred in denying his challenge for cause to a prospective juror who allegedly displayed bias is unpreserved because defendant did not raise the same grounds asserted on appeal, and we reject defendant’s argument that he somehow alerted the court to his present claim. We decline to review this claim in the interest of justice. Were we to review this claim, we would find that defendant has failed to demonstrate that the juror’s comments displayed any bias that would prevent him from discharging his responsibilities as a juror or require an expurgatory oath (see, People v Hernandez, 222 AD2d 696, lv denied 88 NY2d 879).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.